HOLLAND, District Judge.
In this case an involuntary petition in bankruptcy was filed against this company for certain reasons alleged therein, and the matter was referred to a referee for the purpose of ascertaining the facts and to make report thereon. The referee found against the petitioning creditors, and recommended that the petition be dismissed, at the cost of the petitioners; and further states in his report that costs to the amount of $28.10 were paid by the alleged bankrupt. Counsel for the alleged bankrupt now asks this court to make an order directing the petitioning creditors to pay these costs and an additional sum of $20 counsel fee.
Before the alleged bankrupt is entitled to this order it is necessary, under the practice as heretofore followed, that he should file his bill of costs with the clerk, and give the petitioning creditors notice of the filing of the same and the amount thereof, who will be entitled to a hearing on the question of their liability for the amount claimed, or any part thereof.
This petition to direct the payment of costs is therefore refused for the present.